THIRD AMENDMENT TO CREDIT AGREEMENT

THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of
March 11, 2010, among FRESENIUS SE, a societas europaea organized under the laws
of Germany (“FSE”), APP PHARMACEUTICALS, LLC, a Delaware limited liability
company (“APP”), FRESENIUS FINANCE I S.A., a public limited liability company
organized under the laws of the Grand Duchy of Luxembourg (“Luxco”), FRESENIUS
US FINANCE I, INC., a Delaware corporation (“New Finco1”), APP PHARMACEUTICALS,
INC., a Delaware corporation (“APP Inc.”), FRESENIUS KABI PHARMACEUTICALS
HOLDING, INC., a Delaware corporation (“FKPH”), FRESENIUS PROSERVE GMBH, a
limited liability company organized under the laws of Germany (“Fresenius
ProServe”), FRESENIUS KABI AG, a stock corporation organized under the laws of
Germany (“Fresenius Kabi AG”), various Lenders party to the Credit Agreement
referred to below, and DEUTSCHE BANK AG, LONDON BRANCH, as Administrative Agent
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
all capitalized terms used herein and defined in the Credit Agreement referred
to below are used herein as therein defined.

W I T N E S S E T H :

WHEREAS, FSE, Fresenius ProServe, Fresenius Kabi AG, New Finco1, Luxco, APP, APP
Inc., various Lenders and the Administrative Agent have entered into a Credit
Agreement, dated as of August 20, 2008 (as amended, modified and/or supplemented
to, but not including, the date hereof, the “Credit Agreement”);

WHEREAS, FSE and the Borrowers have requested certain amendments to the Credit
Agreement, in each case as described below;

WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend certain provisions of, and enter into certain agreements
with respect to, the Credit Agreement as herein provided;

NOW, THEREFORE, it is agreed:

 

I. Amendments to Credit Agreement.

1. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in such Section 1.01 in the appropriate place to
preserve the alphabetical order of the definitions in such Section 1.01:

“Aggregate Tranche C1 Dollar Term Loan Committed Amount” means, at any time, the
sum of the Tranche C1 Dollar Term Loan Commitments of all the Tranche C1 Dollar
Term Lenders at such time, with such amount being the amount set forth in
Schedule 2.01 upon the effectiveness of the Tranche C1 Term Loan Joinder
Agreement (after giving effect to the amendments to Schedule 2.01 occurring upon
such effectiveness of the Tranche C1 Term Loan Joinder Agreement) and as same
may be reduced from time to time in accordance with the terms of this Credit
Agreement.



--------------------------------------------------------------------------------

“Aggregate Tranche C1 Euro Term Loan Committed Amount” means, at any time, the
sum of the Tranche C1 Euro Term Loan Commitments of all the Tranche C1 Euro Term
Lenders at such time, with such amount being the amount set forth in Schedule
2.01 upon the effectiveness of the Tranche C1 Term Loan Joinder Agreement (after
giving effect to the amendments to Schedule 2.01 occurring upon such
effectiveness of the Tranche C1 Term Loan Joinder Agreement) and as same may be
reduced from time to time in accordance with the terms of this Credit Agreement.

“Aggregate Tranche C1 Term Loan Committed Amount” means, at any time, the sum of
the Aggregate Tranche C1 Dollar Term Loan Committed Amount and the Aggregate
Tranche C1 Euro Term Loan Committed Amount.

“Aggregate Tranche C2 Term Loan Committed Amount” means, at any time, the sum of
the Tranche C2 Term Loan Commitments of all the Tranche C2 Term Lenders at such
time, with such amount being the amount set forth in Schedule 2.01 upon the
effectiveness of the Tranche C2 Term Loan Joinder Agreement (after giving effect
to the amendments to Schedule 2.01 occurring upon such effectiveness of the
Tranche C2 Term Loan Joinder Agreement) and as same may be reduced from time to
time in accordance with the terms of this Credit Agreement.

“Consolidated EBITDAR” means, for any period for the Consolidated Group, the sum
of (i) Consolidated EBITDA, plus (ii) rent expenses under operating leases, in
such case on a consolidated basis determined in accordance with GAAP. Except as
otherwise expressly provided, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination.

“Required Tranche C1 Term Lenders” means, as of any date of determination,
Lenders holding in the aggregate more than fifty percent (50%) of the Tranche C1
Term Loan (or, if prior to the funding of the Tranche C1 Term Loan, holding
Tranche C1 Term Loan Commitments representing more than fifty percent (50%) of
the Aggregate Tranche C1 Term Loan Committed Amount); provided that the portion
of the Tranche C1 Term Loan (or related Commitments) held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Tranche C1 Term Lenders.

“Required Tranche C2 Term Lenders” means, as of any date of determination,
Lenders holding in the aggregate more than fifty percent (50%) of the Tranche C2
Term Loan (or, if prior to the funding of the Tranche C2 Term Loan, holding
Tranche C2 Term Loan Commitments representing more than fifty percent (50%) of
the Aggregate Tranche C2 Term Loan Committed Amount); provided that the portion
of the Tranche C2 Term Loan (or related Commitments) held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Tranche C2 Term Lenders.

“Third Amendment” shall mean the Third Amendment to the Credit Agreement, dated
as of March 11, 2010, among FSE, the Borrowers, the Guarantors, various Lenders
and the Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

“Third Amendment Effective Date” shall have the meaning provided in the Third
Amendment.

“Tranche C Term Lenders” means the Tranche C1 Term Lenders and the Tranche C2
Term Lenders.

“Tranche C Term Loan” means the Tranche C1 Term Loan and the Tranche C2 Term
Loan.

“Tranche C Term Loan Commitment” means the Tranche C1 Term Loan Commitment and
the Tranche C2 Term Loan Commitment.

“Tranche C Term Loan Committed Amount” means the Tranche C1 Term Loan Committed
Amount and the Tranche C2 Term Loan Committed Amount.

“Tranche C Term Loan Joinder Agreements” means the Tranche C1 Term Loan Joinder
Agreement and the Tranche C2 Term Loan Joinder Agreement.

“Tranche C1 Dollar Term Lenders” means, upon establishment of a Tranche C1
Dollar Term Loan pursuant to Section 2.01(l), those Lenders having a Tranche C1
Dollar Term Loan Commitment (or after the funding of the Tranche C1 Dollar Term
Loan, holding a portion of the Tranche C1 Dollar Term Loan), together with their
successors and permitted assigns. The initial Tranche C1 Dollar Term Lenders
will be identified in the Tranche C1 Term Loan Joinder Agreement.

“Tranche C1 Dollar Term Loan” has the meaning provided in Section 2.01(l).

“Tranche C1 Dollar Term Loan Commitments” means, upon the establishment of a
Tranche C1 Dollar Term Loan, for each Tranche C1 Dollar Term Lender, the
commitment of such Lender to make a portion of the Tranche C1 Dollar Term Loan
hereunder; provided that, at any time after funding of the Tranche C1 Dollar
Term Loan, determinations of “Required Lenders” and “Required Tranche C1 Term
Lenders” shall be based on the outstanding principal amount of the Tranche C1
Dollar Term Loan.

“Tranche C1 Euro Term Lenders” means, upon establishment of a Tranche C1 Euro
Term Loan pursuant to Section 2.01(l), those Lenders having a Tranche C1 Euro
Term Loan Commitment (or after the funding of the Tranche C1 Euro Term Loan,
holding a portion of the Tranche C1 Euro Term Loan), together with their
successors and permitted assigns. The initial Tranche C1 Euro Term Lenders will
be identified in the Tranche C1 Term Loan Joinder Agreement.

“Tranche C1 Euro Term Loan” has the meaning provided in Section 2.01(l).

“Tranche C1 Euro Term Loan Commitments” means, upon the establishment of a
Tranche C1 Euro Term Loan, for each Tranche C1 Euro Term Lender, the commitment
of such Lender to make a portion of the Tranche C1

 

-3-



--------------------------------------------------------------------------------

Euro Term Loan hereunder; provided that, at any time after funding of the
Tranche C1 Euro Term Loan, determinations of “Required Lenders” and “Required
Tranche C1 Term Lenders” shall be based on the outstanding principal amount of
the Tranche C1 Euro Term Loan.

“Tranche C1 Term Lenders” means the Tranche C1 Dollar Term Lenders and the
Tranche C1 Euro Term Lenders.

“Tranche C1 Term Loan” has the meaning provided in Section 2.01(l).

“Tranche C1 Term Loan Commitment” means the Tranche C1 Dollar Term Loan
Commitments and the Tranche C1 Euro Term Loan Commitments.

“Tranche C1 Term Loan Commitment Percentage” means, for each Tranche C1 Term
Lender, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is the principal amount of such Lender’s Tranche
C1 Term Loan Commitment (or, for determinations made after the funding of the
Tranche C1 Term Loan, the outstanding principal amount of the Tranche C1 Term
Loan of such Lender), and the denominator of which is the aggregate Tranche C1
Term Loan Commitments of all Tranche C1 Term Lenders at such time (or, if the
determination is made after the funding of the Tranche C1 Term Loan, the
Outstanding Amount of the Tranche C1 Term Loan at such time). The initial
Tranche C1 Term Loan Commitment Percentages will be set forth in the Tranche C1
Term Loan Joinder Agreement.

“Tranche C1 Term Loan Committed Amount” means upon establishment of a Tranche C1
Term Loan under Section 2.01(l), for each Tranche C1 Term Lender, the amount of
such Lender’s Tranche C1 Term Loan Commitment. The initial Tranche C1 Term Loan
Committed Amounts will be set forth in the Tranche C1 Term Loan Joinder
Agreement.

“Tranche C1 Term Loan Joinder Agreement” means a joinder agreement substantially
in the form of Exhibit 2.01(l).

“Tranche C1 Term Note” means the promissory notes substantially in the form of
Exhibit 2.09-7, if any, given to evidence the Tranche C1 Term Loan as amended,
restated, modified, supplemented, extended, renewed or replaced.

“Tranche C2 Term Lenders” means, upon establishment of a Tranche C2 Term Loan
pursuant to Section 2.01(m), those Lenders having a Tranche C2 Term Loan
Commitment (or after the funding of the Tranche C2 Term Loan, holding a portion
of the Tranche C2 Term Loan), together with their successors and permitted
assigns. The initial Tranche C2 Term Lenders will be identified in the Tranche
C2 Term Loan Joinder Agreement.

“Tranche C2 Term Loan” has the meaning provided in Section 2.01(m).

“Tranche C2 Term Loan Commitment” means, upon the establishment of a Tranche C2
Term Loan, for each Tranche C2 Term Lender, the commitment of such Lender to
make a portion of the Tranche C2 Term Loan hereunder; provided

 

-4-



--------------------------------------------------------------------------------

that, at any time after funding of the Tranche C2 Term Loan, determinations of
“Required Lenders” and “Required Tranche C2 Term Lenders” shall be based on the
outstanding principal amount of the Tranche C2 Term Loan.

“Tranche C2 Term Loan Commitment Percentage” means, for each Tranche C2 Term
Lender, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is the principal amount of such Lender’s Tranche
C2 Term Loan Commitment (or, for determinations made after the funding of the
Tranche C2 Term Loan, the outstanding principal amount of the Tranche C2 Term
Loan of such Lender), and the denominator of which is the aggregate Tranche C2
Term Loan Commitments of all Tranche C2 Term Lenders at such time (or, if the
determination is made after the funding of the Tranche C2 Term Loan, the
Outstanding Amount of the Tranche C2 Term Loan at such time). The initial
Tranche C2 Term Loan Commitment Percentages will be set forth in the Tranche C2
Term Loan Joinder Agreement.

“Tranche C2 Term Loan Committed Amount” means upon establishment of a Tranche C2
Term Loan under Section 2.01(m), for each Tranche C2 Term Lender, the amount of
such Lender’s Tranche C2 Term Loan Commitment. The initial Tranche C2 Term Loan
Committed Amounts will be set forth in the Tranche C2 Term Loan Joinder
Agreement.

“Tranche C2 Term Loan Joinder Agreement” means a joinder agreement substantially
in the form of Exhibit 2.01(m).

“Tranche C2 Term Note” means the promissory notes substantially in the form of
Exhibit 2.09-8, if any, given to evidence the Tranche C2 Term Loan as amended,
restated, modified, supplemented, extended, renewed or replaced.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness, at
any date, the quotient obtained by dividing (a) the sum of the products of the
number of years from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness multiplied by the amount of
such payment; by (b) the sum of all such payments.

2. The defined term “Applicable Margin” appearing in Section 1.01 of the Credit
Agreement is hereby amended by (i) deleting the text “and” appearing immediately
before the text “(v)” appearing in said definition and inserting a comma in lieu
thereof, and (ii) inserting the text “(vi) in the case of Tranche C1 Term Loans,
the rate as set forth in the Tranche C1 Term Loan Joinder Agreement and (vii) in
the case of Tranche C2 Term Loans, the rate as set forth in the Tranche C2 Term
Loan Joinder Agreement,” immediately preceding the period appearing at the end
of the final sentence of such definition.

3. The defined term “Borrowers” appearing in Section 1.01 of the Credit
Agreement is hereby amended by (i) adding the text “(or a Tranche C Term Loan
Joinder Agreement if applicable)” immediately after the text “Borrower Joinder
Agreement” in said definition, (ii) deleting the word “and” immediately
preceding clause (d) in said Section, and (iii) adding the following new clauses
(e) and (f) at the end of said

 

-5-



--------------------------------------------------------------------------------

definition: “(e) in the case of Tranche C1 Term Loan, New Finco1 and (f) in the
case of Tranche C2 Term Loan, APP.”.

4. The defined term “Commitment Percentages” appearing in Section 1.01 of the
Credit Agreement is hereby amended by deleting the definition of said term in
its entirety and replacing the definition of said term with the following in
lieu thereof:

“Commitment Percentages” means the Target Revolving Commitment Percentage, the
Group Revolving Commitment Percentage, the Tranche A1 Term Loan Commitment
Percentage, the Tranche A2 Term Loan Commitment Percentage, the Tranche B1 Term
Loan Commitment Percentage, the Tranche B2 Term Loan Commitment Percentage, the
Tranche C1 Term Loan Commitment Percentage, and/or the Tranche C2 Term Loan
Commitment Percentage as context requires.

5. The defined term “Consolidated Fixed Charges” appearing in Section 1.01 of
the Credit Agreement is hereby amended by deleting the definition of said term
in its entirety and replacing the definition of said term with the following in
lieu thereof:

“Consolidated Fixed Charges” means, for any period for the Consolidated Group,
the sum of (i) Consolidated Net Interest Expense, plus (ii) rent expense under
operating leases, plus (iii) scheduled maturities of Consolidated Funded Debt
(excluding, for purposes hereof the final bullet payments relating to the
Existing Notes and the Schuldscheindarlehen (and any replacement or refinancing
thereof), and the Revolving Obligations paid during the applicable period
(provided that refinancings and extensions shall not be considered payments or
repayments for purposes hereof)), plus (iv) without duplication, Restricted
Payments made by FSE, plus (v) cash tax payments based on income during the
applicable period (other than payments due in respect of contingent tax
liabilities as a result of, in connection with, arising from, or triggered by
the transactions (and any related transactions, including the APP Acquisition)
pursuant to the Separation and Distribution Agreement) during that period by the
Consolidated Group (and adding the amount of any cash receipts during that
period in respect of any tax rebates or credits), net of any portion of such
amounts that are attributable to the operations of FMC KGaA and its Subsidiaries
to the extent such amounts are in fact paid by FMC KGaA and its Subsidiaries
(including by payment to FSE on or before the due date of the respective such
payments). Except as otherwise expressly provided, the applicable period shall
be the four consecutive fiscal quarters ending as of the date of determination.

6. The defined term “Consolidated Fixed Charge Coverage Ratio” appearing in
Section 1.01 is hereby amended by deleting the text “Consolidated Cash Flow”
appearing in clause (i) of said definition, and inserting the text “Consolidated
EBITDAR” in lieu thereof.

7. The defined term “Credit Documents” appearing in Section 1.01 of the Credit
Agreement is hereby amended by inserting the text “, the Tranche C Term Loan
Joinder Agreements” immediately after the text “the Guarantor Joinder
agreements” appearing in said definition.

8. The defined term “Eurocurrency Rate” appearing in Section 1.01 of the Credit
Agreement is hereby amended by inserting the text “and in relation to any

 

-6-



--------------------------------------------------------------------------------

Eurocurrency Rate Loan that is a Tranche C Term Loan, LIBOR or EURIBOR, as
applicable, shall at all times be deemed to be the higher of (x) 1.50% per annum
or such higher amount set forth in any Tranche C Term Loan Joinder Agreement and
(y) the rate determined in accordance with the definition of LIBOR or EURIBOR
contained herein” immediately preceding the text “and (B)” appearing in the
first proviso to said definition.

9. The defined term “Outstanding Amount” appearing in Section 1.01 of the Credit
Agreement is hereby amended by (i) deleting the word “and” appearing immediately
before the text “(g)” appearing in said definition and inserting a semi-colon in
lieu thereof, and (ii) inserting the text “(h) with respect to the Tranche C1
Term Loan on any date, the aggregate outstanding principal amount thereof after
giving effect to any prepayment or repayments of the Tranche C1 Term Loan on
such date and (i) with respect to the Tranche C2 Term Loan on any date, the
aggregate outstanding principal amount thereof after giving effect to any
prepayment or repayments of the Tranche C2 Term Loan on such date” immediately
preceding the period appearing at the end of the first sentence of such
definition.

10. The defined term “Permitted Acquired Debt” appearing in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting the text “(i)” appearing in
the proviso of said definition and (ii) deleting the text “and (ii) the
aggregate principal amount of all such Indebtedness shall not exceed the
applicable limits set out in Section 8.01(e)” appearing at the end of said
definition.

11. The following defined terms appearing in Section 1.01 of the Credit
agreement are hereby amended in their entirety to read as follows:

“Term Loan” means the Tranche A Term Loan, the Tranche B Term Loan, and the
Tranche C Term Loan.

“Term Loan Commitments” means the Tranche A Term Loan Commitment, the Tranche B
Term Loan Commitment, and the Tranche C Term Loan Commitment.

“Term Loan Termination Date” means, (i) with respect to the Tranche A Term Loan,
the fifth anniversary of the Closing Date, (ii) with respect to the Tranche B
Term Loan, the sixth anniversary of the Closing Date, (iii) with respect to the
Tranche C1 Term Loan, the applicable date as set forth in the Tranche C1 Term
Loan Joinder Agreement and (iv) with respect to the Tranche C2 Term Loan, the
applicable date as set forth in the Tranche C2 Term Loan Joinder Agreement.

“Term Notes” means the Tranche A1 Term Notes, the Tranche A2 Term Notes, the
Tranche B1 Term Notes, the Tranche B2 Term Notes, the Tranche C1 Term Notes and
the Tranche C2 Term Notes.

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being eight separate Tranches upon the establishment
of the Tranche C1 Term Loans pursuant to Section 2.01(l) and the Tranche C2 Term
Loans pursuant to Section 2.01(m), i.e., the Tranche A1 Term Loan, the Tranche
A2 Term Loan, the Tranche B1 Term Loan, the Tranche B2 Term Loan, the Tranche C1
Term Loan, Tranche C2 Term Loan, Target Revolving Loans and Group Revolving
Loans.

 

-7-



--------------------------------------------------------------------------------

12. Section 1.07 of the Credit Agreement is hereby amended by adding the text
“and Tranche C1 Euro Term Loans” immediately after the text “Additional Tranche
B1 Euro Term Loans” in said Section.

13. Section 2.01 of the Credit Agreement is hereby amended by adding the
following new clauses (l) and (m) at the end of said Section:

“(l) Tranche C1 Term Loan Commitment. On or after the Third Amendment Effective
Date, New Finco1 may, (x) upon written notice to the Administrative Agent and
the Tranche C1 Dollar Term Lenders pursuant to the terms hereof and the Tranche
C1 Term Loan Joinder Agreement, agree with one or more Tranche C1 Dollar Term
Lenders to severally make a new term loan (the “Tranche C1 Dollar Term Loan”) or
(y) upon written notice to the Administrative Agent and the Tranche C1 Euro Term
Lenders pursuant to the terms hereof and the Tranche C1 Term Loan Joinder
Agreement, agree with one or more Tranche C1 Euro Term Lenders to severally make
a new term loan (the “Tranche C1 Euro Term Loan” and together with the Tranche
C1 Dollar Term Loan, the “Tranche C1 Term Loan”), in each case provided that:

(i) the Tranche C1 Dollar Term Lenders or Tranche C1 Euro Term Lenders shall be
any combination of existing Lenders or other commercial banks and financial
institutions chosen or arranged by New Finco1 and reasonably acceptable to the
Administrative Agent, which Lenders and such other commercial banks and
financial institutions shall join in this Credit Agreement as Tranche C1 Dollar
Term Lenders or Tranche C1 Euro Term Lenders (as applicable) pursuant to the
Tranche C1 Term Loan Joinder Agreement or by another arrangement reasonably
acceptable to the Administrative Agent and New Finco1;

(ii) the aggregate principal amount of (a) the Tranche C1 Dollar Term Loan shall
not exceed the principal amount of Dollar Denominated Tranche B1 Term Loans
outstanding immediately prior to the incurrence of Tranche C1 Dollar Term Loans
and (b) the Tranche C1 Euro Term Loan shall not exceed the principal amount of
Tranche B1 Euro Term Loans outstanding immediately prior to the incurrence of
Tranche C1 Euro Term Loans;

(iii) the Applicable Margin for the Tranche C1 Term Loan shall be subject to
mutual agreement of the Tranche C1 Term Lenders and New Finco1 and shall be set
forth in the Tranche C1 Term Loan Joinder Agreement;

(iv) the final maturity date for the Tranche C1 Term Loan shall be not sooner
than the final maturity date for the Tranche B1 Term Loan as in effect on the
Third Amendment Effective Date (September 10, 2014);

(v) on or before the date of the funding of the Tranche C1 Dollar Term Loan, the
Administrative Agent shall have received for the benefit of the Tranche C1
Dollar Term Lenders, opinions of counsel to the Borrowers and the Guarantors (or
counsel to the Administrative Agent where customary according to market practice
in the relevant jurisdiction) in form and substance satisfactory to the
Administrative Agent and the Tranche C1 Dollar Term Lenders provided that

 

-8-



--------------------------------------------------------------------------------

if the funding date of the Tranche C1 Dollar Term Loan occurs on the Third
Amendment Effective Date, the opinions required pursuant to Article III,
Section 3(ii) of this Third Amendment shall satisfy this requirement so long as
the same are addressed to the Tranche C1 Dollar Term Lenders;

(vi) on or before the date of the funding of the Tranche C1 Euro Term Loan, the
Administrative Agent shall have received for the benefit of the Tranche C1 Euro
Term Lenders, opinions of counsel to the Borrowers and the Guarantors (or
counsel to the Administrative Agent where customary according to market practice
in the relevant jurisdiction) in form and substance satisfactory to the
Administrative Agent and the Tranche C1 Euro Term Lenders provided that if the
funding date of the Tranche C1 Euro Term Loan occurs on the Third Amendment
Effective Date, the opinions required pursuant to Article III, Section 3(ii) of
this Third Amendment shall satisfy this requirement so long as the same are
addressed to the Tranche C1 Euro Term Lenders;

(vii) on or before the date of the funding of any Tranche C1 Term Loan, to the
extent reasonably necessary in the judgment of the Administrative Agent, the
relevant Credit Parties shall have entered into and delivered to the
Administrative Agent such amendments to the New Finco1 Intercompany Term Loan
Documents as may be reasonably requested by the Administrative Agent;

(viii) on the date of the funding of any Tranche C1 Term Loan, the conditions to
the making of Credit Extensions in Section 5.02 shall be satisfied;

(ix) on or before the date of the funding of any Tranche C1 Term Loan, the
Borrowers shall have paid the reasonable expenses of the Administrative Agent
and reasonable fees and expenses of counsel to the Administrative Agent,
including foreign counsel, to the extent invoiced, in connection with
establishment of any Tranche C1 Term Loan;

(x) the Weighted Average Life to Maturity of (a) the Tranche C1 Dollar Term
Loans shall not be shorter than the Weighted Average Life to Maturity of the
Dollar Denominated Tranche B1 Term Loans and (b) the Tranche C1 Euro Term Loans
shall not be shorter than the Weighted Average Life to Maturity of the Tranche
B1 Euro Term Loans, in each case, as of the date of the funding of such Tranche
C1 Term Loans; and

(xi) concurrently with the funding of any Tranche C1 Term Loans, FSE shall pay
to each Lender with Tranche B Loans being prepaid with proceeds of the Tranche
C1 Term Loans or (without duplication) to an affiliate thereof as directed by
any such Lender, a fee in an amount equal to 1.0% of the aggregate principal
amount (taking the Dollar Equivalent of any amount denominated in Euros) so
prepaid in accordance with Section 2.04(h)(z).

The Tranche C1 Term Loan shall be comprised solely of Eurocurrency Rate Loans.
Amounts repaid on the Tranche C1 Term Loan may not be reborrowed.

(m) Tranche C2 Term Loan Commitment. On or after the Third Amendment Effective
Date, APP may, upon written notice to the Administrative Agent and the

 

-9-



--------------------------------------------------------------------------------

Tranche C2 Term Lenders pursuant to the terms hereof and the Tranche C2 Term
Loan Joinder Agreement, agree with one or more Tranche C2 Term Lenders to
severally make a new term loan (the “Tranche C2 Term Loan”), provided that:

(i) the Tranche C2 Term Lenders shall be any combination of existing Lenders or
other commercial banks and financial institutions chosen or arranged by APP and
reasonably acceptable to the Administrative Agent, which Lenders and such other
commercial banks and financial institutions shall join in this Credit Agreement
as Tranche C2 Term Lenders pursuant to the Tranche C2 Term Loan Joinder
Agreement or by another arrangement reasonably acceptable to the Administrative
Agent and APP;

(ii) the aggregate principal amount of the Tranche C2 Term Loan shall not exceed
the principal amount of Tranche B2 Term Loans outstanding immediately prior to
the incurrence of Tranche C2 Term Loans;

(iii) the Applicable Margin for the Tranche C2 Term Loan shall be subject to
mutual agreement of the Tranche C2 Term Lenders and APP and shall be set forth
in the Tranche C2 Term Loan Joinder Agreement;

(iv) the final maturity date for the Tranche C2 Term Loan shall be not sooner
than the final maturity date for the Tranche B2 Term Loan as in effect on the
Third Amendment Effective Date (September 10, 2014);

(v) on or before the date of the funding of the Tranche C2 Term Loan, the
Administrative Agent shall have received for the benefit of the Tranche C2 Term
Lenders, opinions of counsel to the Borrowers and the Guarantors (or counsel to
the Administrative Agent where customary according to market practice in the
relevant jurisdiction) in form and substance satisfactory to the Administrative
Agent and the Tranche C2 Term Lenders provided that if the funding date of the
Tranche C2 Term Loan occurs on the Third Amendment Effective Date, the opinions
required pursuant to Article III, Section 3(ii) of this Third Amendment shall
satisfy this requirement so long as the same are addressed to the Tranche C2
Term Lenders;

(vi) on or before the date of the funding of the Tranche C2 Term Loan, to the
extent reasonably necessary in the judgment of the Administrative Agent, the
relevant Credit Parties shall have entered into and delivered to the
Administrative Agent amendments to the Collateral Documents, in each case,
pursuant to documentation reasonably satisfactory to the Administrative Agent;

(vii) on the date of the funding of the Tranche C2 Term Loan, the conditions to
the making of Credit Extensions in Section 5.02 shall be satisfied;

(viii) on or before the date of the funding of the Tranche C2 Term Loan, the
Borrowers shall have paid the reasonable expenses of the Administrative Agent
and reasonable fees and expenses of counsel to the Administrative Agent,
including foreign counsel, to the extent invoiced, in connection with
establishment of the Tranche C2 Term Loan;

 

-10-



--------------------------------------------------------------------------------

(ix) the Weighted Average Life to Maturity of the Tranche C2 Term Loans shall
not be shorter than the Weighted Average Life to Maturity of the Tranche B2 Term
Loans, as of the date of the funding of the Tranche C2 Term Loan; and

(x) concurrently with the funding of the Tranche C2 Term Loans, FSE shall pay to
each Lender with Tranche B Loans being prepaid with proceeds of the Tranche C2
Term Loans or (without duplication) to an affiliate thereof as directed by any
such Lender, a fee in an amount equal to 1.0% of the aggregate principal amount
so prepaid in accordance with Section 2.04(h)(z).

The Tranche C2 Term Loan shall be comprised solely of Eurocurrency Rate Loans.
Amounts repaid on the Tranche C2 Term Loan may not be reborrowed.”

14. Section 2.02(e) is hereby amended by deleting the text of said Section in
its entirety and inserting the following new text in lieu thereof:

“No Interest Period may be selected (whether pursuant to a new Borrowing, a
conversion or a continuation) with respect to any Eurocurrency Rate Loans if the
amount of the respective Borrowing to which such Interest Period would apply
shall be less than the Minimum Principal Amount. After giving effect to all
Borrowings, all conversions of Loans from one Type to the other, and all
continuations of Loans as the same Type, (i) there shall not be more than six
Interest Periods in effect with respect to the Tranche A1 Term Loan, (ii) there
shall not be more than six Interest Periods in effect with respect to the
Tranche A2 Term Loan, (iii) there shall not be more than twelve Interest Periods
in effect with respect to the Tranche B1 Term Loan, (iv) there shall not be more
than six Interest Periods in effect with respect to the Tranche B2 Term Loan,
(v) there shall not be more than twelve Interest Periods in effect with respect
to the Tranche C1 Term Loan, (vi) there shall not be more than six Interest
Periods in effect with respect to the Tranche C2 Term Loan and (vii) there shall
not be more than ten Target Revolving Loans or ten Group Revolving Loans
outstanding at any time; provided in each case that, for purposes hereof,
Interest Periods with respect to Loans (whether or not of the same Type) with
separate or different Interest Periods will be considered as separate Interest
Periods, even if such Interest Periods end on the same date.”

15. Section 2.04 of the Credit Agreement is hereby amended by adding new
subsection (i) at the end of said Section:

“(i) (x) Mandatory prepayments of Tranche C Term Loans made pursuant to
Section 2.06(b)(ii) and required as a result of any Debt Transaction where the
respective Indebtedness issued or incurred has (or can be reasonably expected,
over the remaining life of the Tranche C Term Loans determined without regard to
any prepayments thereof, to have) interest rates applicable thereto which are
lower than those which would have applied to the Tranche C Term Loans being
repaid, (y) any assignment or prepayment of Tranche C Term Loans made in
connection with the replacement of any Lender pursuant to Section 11.16 as a
result of such Lender's refusal to consent to an amendment that includes a
reduction in interest payable on Tranche C Term Loans or (z) any repayment of
Tranche C Term Loans made in connection with an amendment that includes a
reduction in interest payable on Tranche C Term Loans that was not consented to
by such

 

-11-



--------------------------------------------------------------------------------

Lender, in each case will be subject to payment to the Administrative Agent, for
the ratable account of each Lender whose Loans are being assigned or prepaid, as
the case may be, (based on the relative principal amounts being assigned or
repaid, taking the Dollar Equivalent of any amounts in Euros), of a fee (payable
in Dollars) in an amount equal to in the case of any such prepayment or
assignment made on or before the first anniversary of the date of initial
incurrence of such Loans, 1.0%, of the aggregate principal amount (taking the
Dollar Equivalent of any amounts denominated in Euros) so assigned or prepaid
(as the case may be). Such fees shall be due and payable upon the date of any
such assignment or prepayment.”

16. Section 2.05 of the Credit Agreement is hereby amended by adding new
subsections (f) and (g) at the end of said Section:

“(f) Tranche C1 Term Loan. New Finco1 shall repay to the Lenders the principal
amount of the Tranche C1 Term Loan as provided in the Tranche C Term Loan
Joinder Agreement.

(g) Tranche C2 Term Loan. APP shall repay to the Lenders the principal amount of
the Tranche C2 Term Loan as provided in the Tranche C Term Loan Joinder
Agreement.”

17. Section 2.06(b)(vi) of the Credit Agreement is hereby amended by
(i) inserting the text “(and after the Tranche B1 Term Loan has been paid in
full, the Tranche A1 Term Loan and the Tranche C1 Term Loan)” immediately after
the text “and Tranche B1 Term Loan” appearing in the first sentence of said
Section, and (ii) by deleting the text “and/or Tranche B1 Term Loan” appearing
in the first sentence of said Section and inserting the text “, Tranche B1 Term
Loan and/or Tranche C1 Term Loan” in lieu thereof.

18. Section 2.06(b) of the Credit Agreement is hereby amended by adding new
subsection (xv) at the end of said Section:

“(xv) Tranche C prepayments. Mandatory prepayments of Tranche C Term Loans
required to be made pursuant to this clause 2.06(b) on or prior to the first
anniversary of the of the date of initial incurrence of such Loans shall be
subject to the payment of the fee described in Section 2.04(i).”

19. Section 2.06(c)(i) of the Credit Agreement is hereby amended by adding the
following text immediately preceding the period appearing at the end of the
final sentence of such Section:

“and all voluntary prepayments of the Tranche C1 Term Loan shall be allocated
pro rata (based on the Outstanding Amounts at such time) amongst the Tranche C1
Dollar Term Loan and the Tranche C1 Euro Term Loan of the relevant Lenders.”

20. Section 2.06(c)(ii) of the Credit Agreement is hereby amended by deleting
the text “pro rata to the Term Loans until paid in full” appearing in clause
(i) of the third sentence of said Section and inserting the text “pro rata to
the Tranche A Term Loan and Tranche B Term Loan, and following the repayment in
full of the Tranche B Term Loan; pro rata to the Tranche A Term Loan and the
Tranche C Term Loan”, (ii) deleting the text

 

-12-



--------------------------------------------------------------------------------

“and/or Tranche B1 Term Loan” appearing in the fourth sentence of said Section
and inserting the text “Tranche B1 Term Loan and/or Tranche C1 Term Loan” in
lieu thereof, (iii) deleting the text “and Tranche B1 Term Loan” appearing in
the fifth sentence of said Section and inserting the text “, Tranche B1 Term
Loan and Tranche C1 Term Loan” in lieu thereof, and (iv) adding the following
text immediately after the text “Additional Tranche B1 Euro Term Loan of the
relevant Lenders” appearing in such Section:

“and all mandatory prepayments of the Tranche C1 Term Loan to be applied
pursuant to this subsection (ii) shall be allocated pro rata (based on the
Outstanding Amounts at such time) amongst the Tranche C1 Dollar Term Loan and
the Tranche C1 Euro Term Loan of the relevant Lenders”

21. Section 2.06(c)(iii) of the Credit Agreement is amended by deleting said
Section deleted in its entirety and inserting the following new
Section 2.06(c)(iii) in lieu thereof:

“(iii) Tranche B Term Loans and Tranche C Term Loans. Notwithstanding anything
to the contrary contained in the preceding subsection (c)(ii) above, with
respect to mandatory prepayments of the Tranche B1 Term Loan, Tranche B2 Term
Loan, Tranche C1 Term Loan and Tranche C2 Term Loan required by subsections
(b)(i), (ii), (iv) and (viii) above, the amounts required to be applied to
prepay principal of such Tranche B1 Term Loan, Tranche B2 Term Loan, Tranche C1
Term Loan, or Tranche C2 Term Loan, shall be delivered to the Administrative
Agent and held by it for application to the required prepayment of such Loans
otherwise required by the preceding provisions of this Section 2.06) on the date
which is five Business Days after the date the respective mandatory prepayment
would otherwise have been made. At the time of the receipt of such amounts, the
Administrative Agent shall notify the respective Lenders of the Tranche B1 Term
Loan, Tranche B2 Term Loan, Tranche C1 Term Loan and Tranche C2 Term Loan of the
respective amounts they will receive. If any Lender participating in the Tranche
B1 Term Loan, Tranche B2 Term Loan, Tranche C1 Term Loan or Tranche C2 Term
Loan, as the case may be, notifies the Administrative Agent at least one
(1) Business Day prior to the application of such amount to its outstanding
Tranche B1 Term Loan, Tranche B2 Term Loan, Tranche C1 Term Loan or Tranche C2
Term Loan that it declines to accept such payment, the Administrative Agent
shall instead use such amount to repay (i) first, the Loans of the respective
Tranche of other Lenders who have not declined the prepayment, (ii) second, to
non-declining Lenders from the other such Tranche (i.e., by way of example, in
case the declining Lender is of the Tranche B1 Term Loan, to non-declining
Lenders of the Tranche B2 Term Loan, Tranche C1 Term Loan and Tranche C2 Term
Loan), and (iii) third, the Tranche A1 Term Loan and Tranche A2 Term Loan on a
pro rata basis (based on the relative outstanding principal amounts that are
owed). Repayments of the Tranche B1 Term Loan to be made by the Administrative
Agent pursuant to clauses (i) and (ii) of the immediately preceding sentence
shall be allocated pro rata (based on the Outstanding Amounts at such time)
amongst the Dollar Denominated Tranche B1 Term Loan and the Additional Tranche
B1 Euro Term Loan of the relevant Lenders. Repayments of the Tranche C1 Term
Loan to be made by the Administrative Agent pursuant to clauses (i) and (ii) of
the second preceding sentence shall be allocated pro rata (based on the
Outstanding Amounts at such time) amongst the Tranche C1 Dollar Term Loan and
the Tranche C1 Euro Term Loan of the relevant

 

-13-



--------------------------------------------------------------------------------

Lenders. Any additional interest owing as a result of the five Business Day
delay described above shall be for the account of the respective Borrower.”

22. Section 2.07 of the Credit Agreement is hereby amended by inserting the
following clause (D) at the conclusion thereof:

“(D) The Tranche C1 Term Loan Commitment shall terminate on the date provided in
the Tranche C1 Term Loan Joinder Agreement and the Tranche C2 Term Loan
Commitments shall terminate on the date provided in the Tranche C2 Term Loan
Joinder Agreement.”

23. Section 2.09(a) of the Credit Agreement is hereby amended by deleting the
fifth sentence of said Section in its entirety and inserting the following new
sentence in lieu thereof:

“The respective Borrowers shall execute and deliver to the Administrative Agent
(i) a Tranche A1 Term Note for each Tranche A1 Term Lender that so requests,
(ii) a Tranche A2 Term Note for each Tranche A2 Term Lender that so requests,
(iii) a Tranche B1 Term Note for each Tranche B1 Term Lender that so requests,
(iv) a Tranche B2 Term Note for each Tranche B2 Term Lender that so requests,
(v) a Target Revolving Note for each Target Revolving Lender that so requests,
(vi) a Group Revolving Note for each Group Revolving Lender that so requests,
(vi) a Tranche C1 Term Note for each Tranche C1 Term Lender that so requests and
(vii) a Tranche C2 Term Note for each Tranche C2 Term Lender that so requests,
which Notes, in addition to such accounts or records, shall evidence such
Lender’s Loans.”

24. Section 2.10 (a) of the Credit Agreement is hereby amended by
(i) renumbering clause “(vii)” of said Section as clause “(ix)” and (ii) adding
the following new clauses (vii) and (viii) immediately after clause (vi) of said
Section:

“(vii) with respect to such payments on the Tranche C1 Term Loan, its Tranche C1
Term Loan Commitment Percentage thereof, and (viii) with respect to such
payments on the Tranche C2 Term Loan, its Tranche C2 Term Loan Commitment
Percentage thereof,”

25. Section 7.11 of the Credit Agreement, is hereby amended by adding the
following new clause (g) at the end of said Section:

“(g) All proceeds from (x) the Tranche C1 Dollar Term Loans incurred pursuant to
the Tranche C1 Term Loan Joinder Agreement shall be used by New Finco1, to
voluntarily repay the outstanding principal amount of the Dollar Denominated
Tranche B1 Term Loans in accordance with Section 2.06(a)(iii), (y) the Tranche
C1 Euro Term Loans incurred pursuant to the Tranche C1 Term Loan Joinder
Agreement shall be used by New Finco1, to voluntarily repay the outstanding
principal amount of the Additional Tranche B1 Euro Term Loans in accordance with
Section 2.06(a)(iii) and (z) the Tranche C2 Term Loans incurred pursuant to the
Tranche C2 Term Loan Joinder Agreement shall be used by APP, to voluntarily
repay the outstanding principal amount of the Tranche B2 Term Loans in
accordance with Section 2.06(a)(iii).”

 

-14-



--------------------------------------------------------------------------------

26. Section 8.01(e) is hereby amended by deleting the text of said Section in
its entirety and inserting the following new text in lieu thereof:

“(e) Indebtedness of the Consolidated Group in an aggregate outstanding
principal amount not in excess of €1,100 million at any time, such amount to be
increased by €200 million with effect from December 31, 2010; provided, that the
aggregate amount of Indebtedness incurred pursuant to this Section 8.01(e) by
members of the Consolidated Group other than FSE, the Existing Notes Issuer, the
Existing Notes Guarantors, New Finco2, the New Finco2 Guarantors and/or any
other Finance Subsidiary at any time shall not exceed 10% of Consolidated Funded
Debt at such time.”

27. Section 8.01 of the Credit Agreement is hereby amended by (i) deleting the
word “and” appearing at the end of clause (m) of said Section, (ii) deleting the
period at the end of clause (n) of said Section and inserting the text “; and”
in lieu thereof, and (iii) inserting the following new clause (o) immediately
after clause (n) of said Section:

“(o) unsecured Indebtedness of FSE or a Finance Subsidiary in an aggregate
principal amount not to exceed €500 million (and pursuant to any refinancings
thereof by FSE or a Finance Subsidiary, provided that all obligations thereunder
remain unsecured and the principal amount of Indebtedness outstanding pursuant
to this clause (o) is not increased as a result thereof), and unsecured
guarantees thereof by New Finco2 Guarantors or the Existing Notes Guarantors,
provided that the maturities applicable to any Indebtedness incurred under this
Section 8.01(o) shall be no earlier than September 10, 2014.”

28. Section 8.01 of the Credit Agreement is hereby amended by deleting the text
of Clause (A) of the last sentence thereof in its entirety and inserting the
text “intentionally omitted” in lieu thereof.

29. Section 8.02(r) of the Credit Agreement is hereby amended by deleting the
text of said Section in its entirety and inserting the following new text in
lieu thereof:

“(r) Liens securing Indebtedness permitted to be incurred under Section 8.01(e),
provided that (x) the aggregate amount of Indebtedness secured by Liens
permitted under this Section 8.02(r) at any time shall not exceed 10% of
Consolidated Funded Debt at such time and (y) such Liens do not at any time
encumber any of the Collateral or any of the collateral securing obligations
pursuant to the Intercompany Loan Documents;”.

30. Section 8.09 of the Credit Agreement is hereby amended by deleting the
reference in said Section to “subsections (b), (c), (d), (e), (h), (i), (j),
(k) and (l) of Section 8.01” and replacing it with a reference to “subsections
(b), (c), (d), (e), (h), (i), (j), (k), (l) and (o) of Section 8.01”.

31. Section 8.14(a) of the Credit Agreement is hereby amended by deleting the
table appearing in said Section in its entirety and inserting the following new
table in lieu thereof:

 

-15-



--------------------------------------------------------------------------------

“Fiscal Quarters Ending Closest to

   Maximum
Consolidated
Leverage Ratio

March 31, 2010

   4.75:1.00

June 30, 2010

   4.75:1.00

September 30, 2010

   4.75:1.00

December 31, 2010

   4.75:1.00

March 31, 2011

   4.75:1.00

June 30, 2011

   4.75:1.00

September 30, 2011

   4.50:1.00

December 31, 2011

   4.50:1.00

March 31, 2012

   4.50:1.00

June 30, 2012

   4.00:1.00

September 30, 2012

   4.00:1.00

December 31, 2012

   4.00:1.00

March 31, 2013

   3.75:1.00

June 30, 2013

   3.50:1.00

September 30, 2013

   3.50:1.00

December 31, 2013 and each fiscal quarter ended thereafter

   3.25:1.00”

32. Section 8.14(b) of the Credit Agreement is amended by adding the text “(or,
for any fiscal quarter ending on or after the Third Amendment Effective Date,
1.20 : 1.00)” immediately after the text “1.00 : 1.00” appearing in said
Section.

33. Section 8.14(c) of the Credit Agreement is hereby amended by deleting the
table appearing in said Section in its entirety and inserting the following new
table in lieu thereof:

 

“Fiscal Quarters Ending Closest to

   Minimum Interest
Expense Cover Ratio

March 31, 2010

   2.55:1.00

June 30, 2010

   2.55:1.00

September 30, 2010

   2.55:1.00

December 31, 2010

   2.55:1.00

March 31, 2011

   2.55:1.00

June 30, 2011

   2.55:1.00

September 30, 2011

   2.60:1.00

December 31, 2011

   2.70:1.00

March 31, 2012

   2.75:1.00

June 30, 2012

   2.85:1.00

September 30, 2012

   2.95:1.00

December 31, 2012

   3.05:1.00

March 31, 2013

   3.15:1.00

June 30, 2013

   3.25:1.00

September 30, 2013

   3.45:1.00

December 31, 2013 and each fiscal quarter ended thereafter

   3.65:1.00”

 

-16-



--------------------------------------------------------------------------------

34. Section 8.14(d) of the Credit Agreement is hereby amended by the table
appearing in said Section in its entirety and inserting the following new table
in lieu thereof:

 

“Fiscal Year Ended Closest to

    

December 31, 2010

   €500 million

December 31, 2011

   €500 million

December 31, 2012

   €500 million

December 31, 2013

   €500 million”

35. Section 11.01 of the Credit Agreement, is hereby amended by adding the
following clauses (l) and (m) at the end of said Section:

“(l) unless also consented to in writing by the Required Tranche C1 Term
Lenders, no such amendment, waiver or consent shall:

(i) amend or waive any mandatory prepayment on the Tranche C1 Term Loan under
Section 2.06(b) or the manner of application thereof to the Tranche C1 Term Loan
under Section 2.06(c), or

(ii) amend or waive the provisions of this Section 11.01(l) or the definition of
“Required Tranche C1 Term Lenders”;

(m) unless also consented to in writing by the Required Tranche C2 Term Lenders,
no such amendment, waiver or consent shall:

(i) amend or waive any mandatory prepayment on the Tranche C2 Term Loan under
Section 2.06(b) or the manner of application thereof to the Tranche C2 Term Loan
under Section 2.06(c), or

(ii) amend or waive the provisions of this Section 11.01(m) or the definition of
“Required Tranche C2 Term Lenders”;”

36. Schedule 2.01 to the Credit Agreement will be amended as of the date of
effectiveness of each of the Tranche C1 Term Loan Joinder Agreement and Tranche
C2 Term Loan Joinder Agreement to set forth the Tranche C1 Term Loan Commitments
and initial Tranche C1 Term Loan Commitment Percentages according to the terms
set forth in the Tranche C1 Term Loan Joinder Agreement and the Tranche C2 Term
Loan Commitments and initial Tranche C2 Term Loan Commitment Percentages
according to the terms set forth in the Tranche C2 Term Loan Joinder Agreement,
as applicable.

37. Schedule 11.02 will be amended as of the date of effectiveness of each of
the Tranche C1 Term Loan Joinder Agreement and the Tranche C2 Term Loan Joinder
Agreement to include the addresses of the Tranche C1 Term Loan Lenders and the
Tranche C2 Term Loan Lenders, as applicable.

38. The Credit Agreement is hereby further amended by replacing Exhibit 2.02
(Form of Loan Notice) in its entirety with Exhibit 2.02 attached hereto.

 

-17-



--------------------------------------------------------------------------------

39. The Credit Agreement is hereby further amended by inserting a new Exhibit
2.09-7 (Form of Tranche C1 Term Note) in the form of Exhibit 2.09-7 attached
hereto.

40. The Credit Agreement is hereby further amended by inserting a new Exhibit
2.09-8 (Form of Tranche C2 Term Note) in the form of Exhibit 2.09-8 attached
hereto.

41. The Credit Agreement is hereby further amended by replacing Exhibit 11.07
(Form of Assignment and Assumption Agreement) with Exhibit 11.07 attached
hereto.

42. The Credit Agreement is hereby further amended by inserting a new Exhibit
2.01(l) (Form of Tranche C1 Term Loan Joinder Agreement) in the form of Exhibit
2.01(l) attached hereto.

43. The Credit Agreement is hereby further amended by inserting a new Exhibit
2.01(m) (Form of Tranche C2 Term Loan Joinder Agreement) in the form of Exhibit
2.01(m) attached hereto.

 

II. Acknowledgments.

1. For avoidance of doubt, each Credit Party hereby acknowledges and confirms
its due authorization, execution and delivery of all Credit Documents (each
Credit Document as amended, restated, modified and/or supplemented through and
including the date hereof) to which it is a party, including all instruments,
financing statements, agreements, certificates and documents executed and
delivered in connection therewith, and hereby ratifies all actions heretofore
taken in connection therewith.

 

III. Miscellaneous.

1. This Third Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with FSE, the Borrowers and the Administrative Agent.

2. THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

3. This Third Amendment shall become effective on the date (the “Third Amendment
Effective Date”) when (i) the Credit Parties, the Intercompany Loan Credit
Parties, the Required Lenders, Lenders constituting the Required Tranche A1
Lenders and Lenders constituting the Required Tranche A2 Lenders shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered (including by way of facsimile or other electronic
transmission) the same to the Administrative Agent, (ii) the Administrative

 

-18-



--------------------------------------------------------------------------------

Agent shall have received one or more opinions of counsel to the Credit Parties
(or counsel to the Administrative Agent where customary according to market
practice in the relevant jurisdiction), each in form and substance reasonably
satisfactory to the Administrative Agent, with respect to the transactions
contemplated by this Amendment, (iii) the Administrative Agent shall have
received from each Credit Party certified copies of resolutions of their
respective Boards of Directors (or the equivalent governing body) or statements
of unanimous written consent in lieu thereof of each such Credit Party with
respect to the matters set forth in this Amendment and the transactions
contemplated herein, and such resolutions or statements, as the case may be,
shall be in form and substance reasonably satisfactory to the Administrative
Agent, (iv) FSE and each of the Borrowers shall have paid to the Administrative
Agent and the Lenders all fees, costs and expenses (including, without
limitation, legal fees and expenses) payable to each of the Administrative Agent
and the Lenders pursuant to the terms of the Credit Agreement to the extent then
due and (v) the Administrative Agent shall have received from the Borrowers a
non-refundable fee payable in immediately available funds (the “Amendment Fee”)
in the same currencies as the currencies of relevant outstanding Term Loans and
Revolving Committed Amounts on the Third Amendment Effective Date for the
account of each Lender which executes and delivers to the Administrative Agent
(or its designee) a counterpart hereof by 5:00 P.M. (London time) on March 9,
2010, in an amount equal to 25.0 basis points (i.e., 0.25%) in an amount equal
to the sum of (i) the aggregate principal amount of all Term Loans of such
Lender outstanding on the Third Amendment Effective Date and (ii) the Revolving
Committed Amount of such Lender, if any, as in effect on the Third Amendment
Effective Date. The Amendment Fee shall not be subject to counterclaim or
set-off, or be otherwise affected by, any claim or dispute relating to any other
matter.

4. In order to induce the Lenders to enter into this Third Amendment, FSE and
the Borrowers hereby represent and warrant that (i) no Default or Event of
Default exists as of the Third Amendment Effective Date, both before and after
giving effect to this Third Amendment, and (ii) on the Third Amendment Effective
Date, both before and after giving effect to this Third Amendment, all
representations and warranties contained in the Credit Agreement and in the
Credit Documents are true and correct in all material respects (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be true and correct in all material respects
only as of such specified date).

5. From and after the Third Amendment Effective Date, all references in the
Credit Agreement, the Credit Documents and the Intercompany Loan Documents to
the Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby.

6. This Third Amendment is limited as specified to the amendments set forth in
Section I above and shall not constitute a modification, acceptance or waiver of
any other provision of the Credit Agreement or any other Credit Document, each
of which other provisions remain unchanged and in full force and effect.

*         *        *

 

-19-